2020 CA 001924 CI - REEDER, LUCHY vs. AMERICAN SECURITY...                                                  https://courts.osceolaclerk.com/BenchmarkWeb/CourtCase.aspx/DetailsP...
                                                                                                                                                                                         Back | Print

    2020 CA 001924 CI - REEDER, LUCHY vs. AMERICAN SECURITY INSURANCE COMPANY
    SUMMARY

                        Judge: SCHREIBER, MARGARET H                    Case Type: CONTRACTS                                Status: OPEN
                  Case Number: 2020 CA 001924 CI              Uniform Case Number: 492020CA001924XXXXXX
           Clerk File Date: 8/3/2020                                   Status Date: 8/3/2020
         SAO Case Number:                                           Total Fees Due: 0.00
                   Agency:                                        Agency Report #:                                Custody Location:


    PARTIES

    TYP E             PA RTY NA M E                                                                                      ATTO R NE Y

    PLAINTIFF         REEDER, LUCHY                                                                                                            GROUP, INSURANCE (Main Attorney)
    DEFENDANT         AMERICAN SECURITY INSURANCE COMPANY



    EVENTS

    D AT E                       E VE N T                               J UD GE                             LO CATIO N                                          RE S ULT

                                                                                               No Events on Case



    CASE HISTORY

    CA S E NUM BE R              CHA RG E D E S C RIP TIO N                 CA S E S TATUS        D IS P O S ITIO N        O UTS TA N D ING A M O UNT               N E XT E VE NT        A LE RTS

                                                                                               No Additional Cases


    CASE DOCKETS

    IM A GE          D ATE            E N TRY

              2      9/18/2020        DEFENDANT MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF COMPLAINT

              2      9/4/2020         NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESS

              1      8/31/2020        NOTICE OF SERVICE OF PROCESS,

              1      8/5/2020         PAYMENT $410.00 RECEIPT #2020060498

              1      8/4/2020         SUMMONS ISSUED (EMAILED TO ATTY)

              1      8/3/2020         NOTICE OF DESIGNATION OF EMAIL ADDRESS

      Request        8/3/2020         PLAINTIFF'S SET OF NTERROGATORIES TO DEFENDANT


             10      8/3/2020         PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT

              5      8/3/2020         PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT

              1      8/3/2020         SUMMONS TO BE ISSUED

             65      8/3/2020         COMPLAINT AND DEMAND FOR JURY TRIAL

              2      8/3/2020         CIVIL COVER SHEET
                     8/3/2020         CASE FILED 08/03/2020 CASE NUMBER 2020 CA 001924 CI




1 of 1                                                                                                                                                                               9/30/2020, 1:18 PM
